Case 1:20-cv-01240-JEB Document 1-3 Filed 05/12/20 Page 1 of 11




                    Exhibit C
Case 1:20-cv-01240-JEB Document 1-3 Filed 05/12/20 Page 2 of 11
Case 1:20-cv-01240-JEB Document 1-3 Filed 05/12/20 Page 3 of 11
         Case 1:20-cv-01240-JEB Document 1-3 Filed 05/12/20 Page 4 of 11


                         U.S. SMALL BUSINESS ADMINISTRATION
                                       WASHINGTON, DC 20416




OFFICE OF DISASTER ASSISTANCE

April 21, 2020

Zachary R. Mider
zmider1@bloomberg.net

Re: FOIA Request - SBA-2020-000557 and SBA-2020-000622

Dear Mr. Mider,

This letter is in response to your Freedom of Information Act (“FOIA”) request No. SBA-2020-
000557 and SBA-2020-000622 in which you have requested access to and copies of the
following records (“the Records”):

       1. Records of approved Paycheck Protection Program loans, for each loan approved
          between 3/27/2020 and 4/15/2020. I request data on each loan in the same format as
          currently provided by the SBA for 7(a) loans published on the SBA’s website here:
          https://www.sba.gov/about-sba/open-government/foia#section-header-32

       2. Records of approved Covid-19 Economic Injury Disaster Loans, for each loan
          approved between 3/6/2020 and 4/15/2020. I request data on each loan in the same
          format as currently provided by the SBA for EIDL’s (CFDA 59.008) published on
          usaspending.gov.

       3. Records of approved Emergency Economic Injury Disaster Loan Grants, as authorized
          under Section 1110 of the CARES Act, for each grant approved between 3/27/2020
          and 4/15/2020. I request data on each loan in a similar format as that provided by the
          SBA for all EIDL’s (CFDA 59.008) published on usaspending.gov. These should
          include but need not be limited to the following fields: value of emergency grant, face
          value of related EIDL loan, action date, recipient name, recipient parent duns, recipient
          parent name, recipient address, recipient city name, recipient county code, recipient
          county name, recipient state code, recipient state name, recipient ZIP code, recipient
          congressional district.

The Small Business Administration (“Agency”) is providing statistical information on the
Paycheck Protection Program (“PPP”) loans and Economic Injury Disaster Loans (“EIDL”) in an
effort to keep the public informed of the assistance and actions both it and the thousands of
lenders across the country are taking at this difficult time. At this time, the Agency is focusing
its efforts on assisting small businesses during this unprecedented disruption to the economy due
to the coronavirus (“COVID-19”) outbreak. The Agency recognizes the need to balance the
interests of transparency with the privacy and confidentiality issues release of loan information
raises. In the near future, we will be able to turn our efforts to providing loan specific data to the
public, but hope that all understand the need for the Agency to focus its efforts fulfilling the
needs of the small businesses. This information will be added to the SBA.gov website as it
becomes available.
         Case 1:20-cv-01240-JEB Document 1-3 Filed 05/12/20 Page 5 of 11




The statistical information can be found at: https://www.sba.gov/about-sba/open-
government/foia#section-header-32.

If you are dissatisfied with the Agency’s decision, you may file an administrative appeal within 90
days of the date of this letter to:

                          Office of Hearings and Appeals
                          Attention: Delorice Ford, FOIA Officer
                          409 3rd Avenue, SW – 8th Floor
                          Washington, DC 20416

If you are unable to resolve your FOIA dispute through our FOIA Public Liaison in the Office of
Hearings and Appeals, the Office of Government Information Services (“OGIS”), the Federal
FOIA Ombudsman’s office, offers mediation services to help resolve disputes between FOIA
requesters and Federal agencies. The contact information for OGIS is:

                          Office of Government Information Services
                          National Archives and Records Administration
                          8601 Adelphi Road--OGIS
                          College Park, MD 20740-6001
                          ogis@nara.gov
                          ogis.archives.gov
                          202-741-5770
                          877-684-6448

Sincerely,



James E. Rivera
Associate Administrator
for Disaster Assistance
Case 1:20-cv-01240-JEB Document 1-3 Filed 05/12/20 Page 6 of 11
Case 1:20-cv-01240-JEB Document 1-3 Filed 05/12/20 Page 7 of 11
Case 1:20-cv-01240-JEB Document 1-3 Filed 05/12/20 Page 8 of 11
Case 1:20-cv-01240-JEB Document 1-3 Filed 05/12/20 Page 9 of 11
Case 1:20-cv-01240-JEB Document 1-3 Filed 05/12/20 Page 10 of 11
Case 1:20-cv-01240-JEB Document 1-3 Filed 05/12/20 Page 11 of 11
